This writ of error brings before us for review a judgment in favor of the plaintiff, defendant in error here, against the defendants, who are plaintiffs in error here. The controlling question presented by this record is the sufficiency of the description of the property, as contained in the declaration, the deed under which the plaintiff claimed and the judgment. The case was tried before the court without a jury.
It is well settled in this jurisdiction that if the description of the land conveyed in a deed is such that a surveyor, *Page 270 
by applying the rules of surveying, can locate the same, such description is sufficient, and the deed will be sustained if it is possible from the whole description to ascertain and identify the land intended to be conveyed. See Walker v. Lee, 55 Fla. 360,41 So. 2d 881. The trial court was evidently governed by this rule.
Other questions are raised and argued in the briefs, but it is sufficient to say that we find no reversible error in the record and the judgment of the court below will accordingly be affirmed.
It is so ordered.
WHITFIELD, P.J., and BROWN and CHAPMAN, J.J.,
ELLIS, C.J., and TERRELL and BUFORD, J.J., concur in the opinion and judgment.
                       ON PETITION FOR REHEARING.